            Case 2:15-cv-00755-DS Document 266 Filed 03/11/19 Page 1 of 3



Stephen K. Christiansen (6512)
311 South State Street, Ste. 250
Salt Lake City, Utah 84111
Telephone: 801.716.7016
Facsimile: 801.716.7017
steve@skclawfirm.com

Attorney for Defendants/Counterclaim Plaintiffs


                        IN THE UNITED STATES DISTRICT COURT

                         DISTRICT OF UTAH, CENTRAL DIVISION

                                                   )
 DARRELL L. DEEM, et al.,
                                                   )
                                                               ORDER RESOLVING
                                                   )
             Plaintiffs/Counterclaim Defendants,             MOTIONS IN LIMINE AND
                                                   )
                                                              CONTINUING TRIAL
               vs.                                 )
                                                   )
                                                                   Civil No. 2:15-cv-755-DS
                                                   )
  TRACEY BARON, et al.,
                                                   )
                                                                    Honorable David Sam
                                                   )
             Defendants/Counterclaim Plaintiffs.
                                                   )
                                                   )
                                                   )
                                                   )
                                                   )

       This case came before the Court for a hearing on pending pretrial motions on March 7,

2019, at 1:00 p.m. The Honorable David Sam presided. Steven W. Shaw appeared on behalf of

the plaintiffs. Stephen K. Christiansen appeared on behalf of the defendants. The Court

considered the pending motions, engaged in colloquy with and heard argument from counsel,

issued oral rulings, and herein memorializes the same. Now being fully advised, the Court

hereby enters its Order as follows:

       1.       Plaintiffs’ motions in limine (Dkts. 254, 255, 256) are DENIED for the reasons

stated on the record and in the defendants’ opposition briefing.
            Case 2:15-cv-00755-DS Document 266 Filed 03/11/19 Page 2 of 3



       2.       Defendants’ motion in limine (Dkt. 257) is GRANTED IN PART and DENIED

IN PART for the reasons stated on the record. The timing of plaintiffs’ pretrial disclosures made

within 24 hours after the Court’s deadline, though technically late, is harmless. However,

plaintiffs may not introduce at trial any documents or witnesses who were not timely disclosed in

previous disclosures. Any new witnesses or documents in plaintiffs’ final pretrial disclosures are

excluded from evidence.

       3.       The Court hereby CONTINUES the trial to June 10-21, 2019, for the reasons

articulated by defendants in their motion to continue (Dkt. 264) and at the hearing, and in

accordance with the factors set forth in Rogers v. Andrus Transp. Servs., 502 F.3d 1147, 1151

(10th Cir. 2007), which the Court determines favor the requested continuance. Counsel are to

work together to stipulate to the admissibility of evidence to the extent possible.

       IT IS SO ORDERED.

       ENTERED this 11th day of March, 2019.

                                              BY THE COURT:



                                              ________________________________________
                                              DAVID SAM
                                              United States District Judge



       STEVEN W. SHAW, ATTORNEY AT LAW


       By:    /s/ Steven W. Shaw
                Steven W. Shaw
                Attorney for Plaintiffs
                (E-signature affixed with permission)




                                                 2
         Case 2:15-cv-00755-DS Document 266 Filed 03/11/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

     I hereby certify that on the 7th day of March, 2019, I caused a true and correct copy of this

pleading to be served electronically upon all counsel of record via the Court’s CM/ECF system.


                                           /s/ Stephen K. Christiansen




                                                3
